IN THE SUPREME COURT OF TEXAS

                                 No. 08-1064

            IN RE  POLYMERICA, LLC D/B/A GLOBAL ENTERPRISES, INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion to stay, filed February 12, 2009,  is
granted.   All  trial  court  proceedings  in  Cause  No.  2007-558,  styled
Anelica Soltero v. Polymerica, LLC d/b/a Global Enterprises, in  the  County
Court at Law No 6 of El Paso  County,  Texas,  are  stayed  pending  further
order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this February 24, 2009.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk